TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2014



                                       NO. 03-11-00483-CV


                                Trinity Materials, Inc, Appellant

                                                  v.

                 Carroll Sansom, James Sansom, and Robert Coe, Appellees




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on April 29, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.